In the

     United States Court of Appeals
                 For the Seventh Circuit
                      ____________________ 
Nos. 12‐1506 & 13‐1265 
DETLEF SOMMERFIELD, 
                                                   Plaintiff‐Appellant, 

                                  v. 

CITY OF CHICAGO, 
                                                  Defendant‐Appellee. 
                      ____________________ 

         Appeals from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 06 C 3132 — Harry D. Leinenweber, Judge. 
                      ____________________ 

        ARGUED MAY 19, 2017 — DECIDED JULY 12, 2017 
                 ____________________ 

   Before WOOD, Chief Judge, and POSNER and KANNE, Circuit 
Judges. 
   WOOD,  Chief  Judge. After  years  of  protracted  litigation,  a 
jury  awarded  Chicago  Police  Officer  Detlef  Sommerfield 
$30,000 in his workplace discrimination suit. For his efforts, 
Sommerfield’s  lawyer  requested  $1.5  million  in  attorney’s 
fees,  a  sum  the  district  court  reduced  to  $430,000. 
Sommerfield  now  appeals,  challenging  the  district  court’s 
2                                         Nos. 12‐1506 & 13‐1265 

handling of his case and, in particular, its refusal to grant his 
attorney the full $1.5 million. We affirm.  
                                 I             
    Sommerfield has been an officer with the Chicago Police 
Department (CPD) since 1994. From 2000 to 2007 he was as‐
signed to the Eighth District, where he worked with Sergeant 
Lawrence  Knasiak.  Sommerfield  is  Jewish  and  German, 
which  evidently  bothered  Knasiak.  Throughout  that  time 
Knasiak  publicly  made  offensive  remarks  about  Sommer‐
field’s  ethnicity.  Examples  include  “Jews  are  bloodsucking 
parasites” and “Germans are like niggers, couldn’t get rid of 
them then, can’t get rid of them now.” We will not belabor the 
point—Knasiak’s other comments were similarly outrageous.  
    Sommerfield  complained,  and  in  March  2004  CPD’s 
Internal Affairs Division launched an investigation of Knasiak 
that  culminated  in  his  suspension  in  April  2007.  (Knasiak 
retired  that  June  and  so  he  never  served  this  suspension.) 
Sommerfield also filed a charge with the Equal Employment 
Opportunity Commission (EEOC), which found “reasonable 
cause  to  believe  that  [CPD]  violated  Title  VII  by  harassing 
[Sommerfield]  based  on  his  national  origin,  German,  and 
religion,  Jewish.”  These  complaints,  Sommerfield  believes, 
led to retaliation from an amorphous group of “supervisors” 
that  included,  but  was  not  limited  to,  Knasiak.  The  alleged 
retaliatory  acts  included  frequent  postings  to  undesirable 
hospital  duty,  requirements  to  use  his  own  car  for  police 
work,  refusals  to  give  him  a  beat‐car  assignment,  and 
assignments in which he had to work alone. Sommerfield was 
disciplined, too: Knasiak filed an insubordination complaint 
against  him  on  March  15,  2004;  other  officers  lodged 
complaints in January 2003, December 2004, and April 2005. 
Nos. 12‐1506 & 13‐1265                                           3 

The  cumulative  disciplinary  actions  rendered  Sommerfield 
ineligible for a promotion to the coveted post of dog handler. 
We refer to these incidents collectively as “staffing decisions.” 
    Sommerfield  did  not  take  this  lying  down.  He  filed  an‐
other EEOC charge alleging retaliation, and the agency once 
again  found  reasonable  cause.  In  June  2006,  Sommerfield’s 
lawyer,  Joseph  A.  Longo,  filed  this  lawsuit.  The  amended 
complaint alleged (1) discrimination based on religion, (2) dis‐
crimination based on national origin, (3) retaliation, (4) viola‐
tion of 42 U.S.C. § 1981, and (5) violation of 42 U.S.C. § 1983. 
Sommerfield later asked the district court to sanction the City 
for not informing him that the City Council passed two reso‐
lutions congratulating Knasiak on his retirement. 
    In  September  2010  the  district  court  pared  down  the 
complaint  considerably  by  granting  partial  summary 
judgment for the City. It confined the discrimination counts (1 
and  2)  to  the  question  whether  Knasiak’s  statements  had 
created a hostile work environment, and it eliminated Counts 
4 and 5 altogether for lack of any evidence that would permit 
a finding that Sommerfield’s injury resulted from an express 
policy, a widespread practice, or a policymaker’s final action. 
It restricted the retaliation claim (Count 3) to the period after 
2004. It excluded the staffing decisions from Count 3 because 
Sommerfield  failed  to  point  to  facts  establishing  a  jury 
question.  Finally,  the  court  refused  to  sanction  the  City, 
because  the  congratulatory  resolutions  were  publicly 
available and there was no hint of bad faith in the City’s failure 
to send them to Sommerfield. 
   The slimmed‐down case proceeded to trial, and in January 
2012  the  jury  found  for  Sommerfield  on  the  discrimination 
counts, but for the City on the retaliation count. It awarded 
4                                          Nos. 12‐1506 & 13‐1265 

him  $30,000,  which  prompted  Longo  to  seek  a  princely 
$1,496,930  in  attorney’s  fees  for  having  prevailed.  Longo 
claimed to have worked 3,742 hours at an hourly rate of $395. 
Magistrate Judge Cole reduced the hours to 2,878 and the rate 
to $300, which yielded a lodestar of $863,000. At that point, he 
took into account the modest degree of success Sommerfield 
had  achieved  and  halved  the  lodestar,  for  a  final  fee  of 
$430,000. The district court approved that recommendation, 
and this appeal followed. 
                                 II 
    Sommerfield’s complaints on appeal are wide‐ranging, in‐
cluding the adverse rulings on summary judgment, the rejec‐
tion of sanctions against the City, and the substantial reduc‐
tion  in  the  requested  attorney’s  fees.  We  address  the  merits 
first, and then turn to the fees. 
                                 A 
    A plaintiff suing under Title VII “may pursue a claim not 
explicitly included in an EEOC complaint only if her allega‐
tions fall within the scope of the earlier charges contained in 
the  EEOC  complaint.”  Ezell  v.  Potter,  400  F.3d  1041,  1046 
(7th Cir. 2005). To decide if additional claims meet that stand‐
ard, we ask if they are “like or reasonably related to those con‐
tained  in  the  EEOC  complaint.  If  they  are,  then  we  ask 
whether the current claim reasonably could have developed 
from  the  EEOC’s  investigation  of  the  charges  before  it.”  Id. 
Claims are “reasonably related” when “there is a factual rela‐
tionship between them.” Id. The EEOC charge and the com‐
plaint  “must  describe  the  same  conduct  and  implicate  the 
same individuals.” Id. 
Nos. 12‐1506 & 13‐1265                                                5 

     Sommerfield’s first EEOC charge accused Knasiak of cre‐
ating a “hostile work environment” by using “offense [sic] ra‐
cial remarks about Jewish people, Germans, African‐Ameri‐
cans and Mexicans.” Sommerfield argues that his allegations 
about undesirable work assignments, suspensions, and denial 
of the “K‐9” job all fit under this broad language and hence 
that the district court erred in excluding them. But the original 
charge does no more than describe verbal abuse by Lawrence 
Knasiak;  it  does  not  refer  to  any  other  people  or  conduct. 
Moreover, many of the staffing decisions to which Sommer‐
field alludes do not appear to be Knasiak’s doing at all, but 
rather are the work of an ill‐defined group of “supervisors.” 
This is not enough to show that the staffing decisions “impli‐
cate the same individuals.” Ezell, 400 F.3d at 1046. In fact, it is 
hard to see how the staffing decisions reflect discrimination 
at all. Knasiak is the only CPD officer Sommerfield accuses of 
bigotry. His core theory is that after Knasiak made offensive 
remarks and Sommerfield complained, “supervisors” retali‐
ated against Sommerfield for those grievances. That describes 
a case about retaliation, not discrimination. And indeed, that 
is  just  how  the  district  court  saw  it:  if  they  were  anything, 
these  incidents  supported  claims  about  retaliation  under 
Count 3, not discrimination under Counts 1 and 2. 
    Sommerfield’s fallback evidentiary argument is no better. 
He maintains that even if the staffing decisions were not ac‐
tionable as discrimination claims, they still could be used as 
evidence  that  Knasiak’s  statements  were  discriminatory.  We 
do not see how. Sometimes pre‐charge evidence can help to 
demonstrate a pattern of hostile action, but typically the same 
people  and  the  same  type  of  harassment  will  be  involved. 
Sommerfield did not provide enough information about these 
earlier slights to permit that kind of linkage. And to the extent 
6                                           Nos. 12‐1506 & 13‐1265 

that he was trying to smuggle the staffing decisions back into 
the case as an independent ground of relief, the court was en‐
titled to block such a move.  
                                   B 
    On to retaliation. The district court’s summary judgment 
decision excluded as untimely all of the allegedly retaliatory 
staffing  decisions  and  limited  Sommerfield  to  arguing  that 
Knasiak’s  remarks  after  his  2004  complaint  were  retaliatory. 
This ruling effectively gutted Sommerfield’s retaliation claim.  
    We take a fresh look at summary judgment decisions, con‐
struing facts and inferences in the light most favorable to the 
non‐movant.  Bordelon  v.  Bd.  of  Educ.  of  the  City  of  Chicago, 
811 F.3d 984, 989 (7th Cir. 2016). The parties are required to 
put their evidentiary cards on the table, and if that evidence 
shows that there is no genuine issue of material fact, the court 
is entitled to resolve the case without a trial. Summary judg‐
ment  is  not  a  time  to  be  coy:  “[c]onclusory  statements  not 
grounded in specific facts” are not enough. Id. The non‐mo‐
vant  must  “cit[e]  to  particular  parts  of  materials  in  the  rec‐
ord.” FED. R. CIV. P. 56(c)(1)(A). 
   Sommerfield  failed  to  meet  this  burden.  We  cannot  im‐
prove on the district court’s summary of the record: 
         The  argument  is  not  organized  in  any  logical 
     fashion.  The  court  has  attempted  to  review  all  of  the 
     record evidence of retaliation cited by Sommerfield in 
     this portion of his brief. Several of the citations point to 
     portions of documents that were not provided to the 
     court; others point to evidence which does not support 
     Sommerfield’s  contentions.  In  many  places, 
     Somerfield’s  only  citation  is  “Supra.”  or  “Infra.”  The 
Nos. 12‐1506 & 13‐1265                                              7 

   court  cannot  determine  whether  these  generic 
   references are meant to incorporate other citations. In 
   any event, the court will not sift through the lengthy 
   record for Sommerfield’s evidence. 
While Sommerfield is correct that the district court was duty‐
bound to construe the facts in his favor, he forgets that Rule 56 
still  requires  him  to  identify  the  relevant  facts.  The  judge 
rightly  declined  to  wade  through  the  voluminous  record  to 
find evidence on a counseled plaintiff’s behalf. Sommerfield 
tried to salvage matters with a motion to reconsider, but that 
came too late. 
                                 C 
    That leaves the sanctions request. In November 2007 and 
February 2008 the Chicago City Council passed generic reso‐
lutions  that  congratulated  Knasiak  on  his  retirement.  These 
were publicly available. Highlights include thanking Knasiak 
for  his  “dedication,  professionalism  and  personal  sacrifice,” 
references to the American Dream, and a quote from Winston 
Churchill. 
    Sommerfield maintains that the district court should have 
sanctioned the City for not bringing these documents to his 
attention. But the City had no reason to do so. Discovery is 
limited to matters “relevant to any party’s claim or defense.” 
FED.  R.  CIV.  P. 26(b)(1). It is hard to see how fill‐in‐the‐name 
City Council resolutions have anything to do with the case. In 
any event, Sommerfield’s position rests on a glaring mischar‐
acterization  of  the  district  court’s  reasoning.  He  paints  the 
City’s non‐disclosure as sanctionable and part of a long pat‐
tern of discovery misconduct. If that were true, the court’s rul‐
ing would be harder to defend. But it is not. In fact, the district 
8                                          Nos. 12‐1506 & 13‐1265 

court  found no bad faith,  no  prejudice, and  it  expressly de‐
clined to pass on discovery spats that had occurred years ear‐
lier. We see no error in that ruling, much less a reversible one.  
                                 III 
     In federal civil rights actions, district courts may grant the 
prevailing  party  “a  reasonable  attorney’s  fee.”  42  U.S.C. 
§ 1988.  The  award’s  size  is  a  function  of  three  numbers:  the 
hours worked, the hourly rate, and any overall adjustments 
up or down. The district court first calculates the “lodestar,” 
which is “the hours reasonably expended multiplied by the rea‐
sonable  hourly  rate—and  nothing  else.”  Johnson  v.  GDF,  Inc., 
668 F.3d 927, 929 (7th Cir. 2012) (emphases added). The total 
time should exclude work that was “excessive, redundant, or 
otherwise  unnecessary.”  Id.  (quoting  Hensley  v.  Eckerhart, 
461 U.S. 424, 434 (1983)). The lodestar may also take into ac‐
count  factors  such  as  “the  amount  involved  and  the  results 
obtained,” as well as “the experience, reputation, and ability 
of the attorneys.” Hensley, 461 U.S. at 430 n.3 (listing factors). 
Once the lodestar is calculated, it may be appropriate to adjust 
it  further.  While  “a  plaintiff  who  achieves  excellent  results 
should receive the entire lodestar,” that sum may be “exces‐
sive” for one who “has achieved only partial or limited suc‐
cess.” Montanez v. Simon, 755 F.3d 547, 556 (7th Cir. 2014) (in‐
ternal quotation marks and citation omitted). Extraordinarily 
good results, by the same token, may warrant extra compen‐
sation. We give the district court the benefit of the doubt when 
we review its decision on fees. Baker v. Lindgren, 856 F.3d 498, 
503 (7th Cir. 2017). 
   Magistrate Judge Cole scrupulously followed the proper 
procedure  for  determining  attorney’s  fees.  Longo  reported 
that he had put 3,742 hours into the case. The magistrate judge 
Nos. 12‐1506 & 13‐1265                                               9 

went through Longo’s billing records item by item, ultimately 
subtracting  864  hours  of  time  that,  in  the  judge’s  view,  was 
spent on unnecessary or frivolous work. That left 2,878 com‐
pensable  hours.  The  magistrate  judge  also  reduced  Longo’s 
requested hourly rate of $395 to $300. He noted that the affi‐
davits Longo submitted to prove that the $395 rate was rea‐
sonable  were  of  dubious  worth,  that  defense  counsel  billed 
$275 per hour, and that Longo’s associate received just $265 
an  hour.  Perhaps  most  importantly,  the  reduction  reflected 
Longo’s poor performance over the years consumed by the lit‐
igation. Multiplying Longo’s hourly rate by his compensable 
hours  yielded  a  lodestar  of  $863,000.  The  magistrate  judge 
then reduced that figure by 50% to reflect Longo’s limited suc‐
cess and problematic litigation conduct. That left a fee award 
of $430,000. The district court adopted the magistrate judge’s 
report and recommendation after a thorough review that con‐
sidered and rejected Sommerfield’s objections.  
     Sommerfield has carried those objections forward to this 
court.  He  first  contends  that  the  magistrate  judge  wrongly 
double‐counted by excluding the hours spent on unnecessary 
filings  when  calculating  the  lodestar,  and  then  halving  the 
lodestar  number.  But  these  represent  two  distinct  phases  of 
the process. As we emphasized earlier, the lodestar is not just 
a  number  reached  by  mechanically  multiplying  requested 
hours times requested hourly rate; it requires an assessment 
of reasonable hours expended and a reasonable fee. Sometimes 
the  court  may  conclude  that  counsel’s  requests  in  both  re‐
spects are reasonable, but other times—as occurred here—the 
court may feel compelled to exclude unnecessary hours or to 
reduce an unsupported rate before calculating the lodestar.  
10                                            Nos. 12‐1506 & 13‐1265 

    After  finding  the  lodestar,  the  court  may  make  further 
adjustments  that  are  appropriate  for  the  case  before  it. 
Sometimes,  again  as  here,  it  may  decide  that  the  final  fee 
award should be lower than the lodestar because of a relative 
lack of success. We approved a nearly identical procedure in 
Montanez,  755  F.3d  547.  There  the  district  court  began  by 
excluding  “unnecessary,  duplicative,  or  insufficiently 
documented” hours from the compensable total, and then it 
cut the lodestar in half to reflect the plaintiff’s limited success. 
Id. at 552, 555. We saw no problem with this, and remarked 
that  “[a]  plaintiff  who  achieves  excellent  results  should 
receive the entire lodestar, but where a plaintiff has achieved 
only  partial  or  limited  success,  the  lodestar  may  be  an 
excessive amount.” Id. at 556  (internal  quotation  marks  and 
citation  omitted).  Montanez  is  not  an  isolated  example. 
Recently  we  affirmed  a  fee  award  in  which  a  district  court 
made  “discretionary  adjustments  to  the  hours  claimed  and 
also  halved  the  lodestar  to  reflect  [the  plaintiff’s]  limited 
success.”  Baker,  856  F.3d  at  504.  It  was  not  a  stretch  for  the 
district  court  in  our  case  to  come  to  the  same  conclusion: 
Longo spent over a decade on a case in which he lost on most 
claims and netted his client $30,000. A reduction for limited 
success strikes us as entirely appropriate.  
     Nor  are  we  moved  by  Sommerfield’s  argument  that  the 
district  court  overemphasized  the  gap  between  the  jury’s 
award and his fee request. It is true that “we have rejected the 
notion that the fees must be calculated proportionally to dam‐
ages.”  Anderson  v.  AB  Painting  &  Sandblasting  Inc.,  578  F.3d 
542,  545  (7th  Cir.  2009)  (internal  quotation  marks  omitted). 
But this is not a categorical ban on considering proportional‐
ity. The point instead is that “there is no rule requiring propor‐
tionality between damages and attorney’s fees,” but “a district 
Nos. 12‐1506 & 13‐1265                                            11 

court may consider proportionality as one factor in determin‐
ing a reasonable fee.” Schlacher v. Law Offices of Phillip J. Rotche 
& Assocs., P.C., 574 F.3d 852, 857 (7th Cir. 2009) (second em‐
phasis added).  
    Sommerfield fares no better in arguing that Longo’s work 
on  the  unsuccessful  claims  should  be  compensated  because 
they were inextricably linked to his successful claims. The as‐
sumption of such a tight link is questionable, at best. For the 
most  part,  the  discrimination  claims  on  which  Sommerfield 
prevailed rest on facts that are quite distinct from the retalia‐
tion theory (i.e. verbal abuse instead of shift assignments and 
suspensions). Nevertheless, even if the claims really are inter‐
woven, we  have held that  when  it is  impossible to  separate 
time spent on winning and losing claims, “there is nothing to 
do but make an across‐the‐board reduction that seems appro‐
priate  in  light  of  the  ratio  between  winning  and  losing 
claims.” Richardson v. City of Chicago, Ill., 740 F.3d 1099, 1103 
(7th  Cir.  2014).  That  outcome  seems  especially  appropriate 
here, given  the  court’s finding  that Longo’s  conduct was  re‐
sponsible for the mess the case became.    
    Sommerfield’s  challenge  to  the  court’s  choice  of  a  $300 
hourly rate for Longo is equally unpersuasive. Sommerfield 
complains that the court ignored six affidavits he submitted 
from other lawyers, all of whom said that Longo’s $395 rate 
was reasonable. But the court did not ignore them; it simply 
put  less  weight  on  the  affidavits  than  Longo  would  have 
liked. Some of the affiants did not practice in the same area 
(two  affidavits  do  not  even  specify  a  practice  area);  others 
were  not  familiar  with  Longo’s  performance  in  this  specific 
case;  and  the  court  had  an  unfavorable  opinion  about  the 
12                                         Nos. 12‐1506 & 13‐1265 

quality of his performance. Sommerfield insists that the affi‐
davits must be taken at face value because they are “undis‐
puted,” but that is a mischaracterization. The City vigorously 
disputes the affidavits and supports its position with an affi‐
davit claiming that $275 is the appropriate hourly rate.  
    Finally, Longo attacks the district court’s decision to take 
note  of  criticisms  in  past  decisions  of  his  performance.  The 
theory seems to be that the court’s reference to his previous 
misconduct shows that the judges assigned to his case deter‐
mined his fee based on personal animus rather than the lode‐
star.  Nothing  supports  this  accusation.  To  the  contrary,  the 
magistrate  judge  explicitly  said  that  the  ultimate  fee  award 
would have been the same even if Longo’s previous mischief 
was ignored. The district court endorsed this point in its de‐
tailed  decision  reviewing  and  approving  the  magistrate 
judge’s recommendation. It would not have been improper in 
any event for the judges to consider Longo’s “experience, rep‐
utation, and ability.” See Hensley, 461 U.S. at 430 n.3.  
                                   IV 
    We find no error in the district court’s fee calculations nor 
in its handling of the case as a whole, and so we AFFIRM  the 
judgment of the district court.